Opinion issued September 19, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00567-CV
                            ———————————
    IN RE PRESTON MARSHALL AND RUSK CAPITAL MANAGEMENT,
                        L.L.C., Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Preston Marshall and Rusk Capital Management, L.L.C., have filed

a petition for a writ of mandamus challenging the trial court’s order striking their

jury demand.1




1
      The underlying case is Preston Marshall, Individually, and Rusk Capital
      Management, L.L.C. v. MarOpCo, Inc., E. Pierce Marshall, Jr., Edwin K. Hunter,
      and Hunter, Hunter & Sonnier, LLC, Cause No. 2015-35950, pending in the 11th
      We deny the petition. All pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




      District Court of Harris County, Texas, the Honorable Kristen Brauchle Hawkins
      presiding.

                                         2